UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT McBRIDE,

                                 Plaintiff,

                          v.                                        21-CV-2989 (RA)

 C&C APARTMENT MANAGEMENT; LUIS                                 ORDER OF SERVICE
 TORRESS; GEORGE BRENTON; IVO
 KELLOG; SEPTIMUS BAILEY,

                                 Defendants.

RONNIE ABRAMS, United States District Judge:

       Plaintiff Robert McBride, proceeding pro se, asserts claims under Title VII of the Civil

Rights Act of 1964, 42 U.S.C. § 1981, and the New York State Human Rights Law. Plaintiff has

also filed an application for the Court to request pro bono counsel. By order dated May 11, 2021,

the court granted Plaintiff’s request to proceed in forma pauperis (“IFP”).

       The Court directs service on Defendants. C&C Apartment Management, Luis Torress,

George Brenton, Ivo Kellog, and Septimus Bailey. For the reasons discussed below, the Court

denies without prejudice Plaintiff’s application for the Court to request pro bono counsel.

                                          DISCUSSION

A.     Application for the Court to Request Pro Bono Counsel

       The factors to be considered in ruling on an indigent plaintiff’s application for the Court to

request pro bono counsel include the merits of the case, the plaintiff’s efforts to obtain a lawyer,

and the plaintiff’s ability to gather the facts and present the case if unassisted by counsel. See

Cooper v. A. Sargenti Co., 877 F.2d 170, 172 (2d Cir. 1989). Of these, the merits are “[t]he factor

[that] command[s] the most attention.” Id.
        Because it is too early in the proceedings for the Court to assess the merits of this action,

the Court denies Plaintiff’s application for the Court to request pro bono counsel without prejudice

to Plaintiff’s filing another such application at a later date.

B.      Service on Defendants

        Because Plaintiff has been granted permission to proceed IFP, he is entitled to rely on the

Court and the U.S. Marshals Service to effect service. See 28 U.S.C. § 1915(d); Fed. R. Civ. P.

4(c)(3). Although Rule 4(m) of the Federal Rules of Civil Procedure generally requires that the

summons and complaint be served within 90 days of the date the complaint is filed, Plaintiff is

proceeding IFP and could not have served Defendants until the Court reviewed the complaint and

ordered that summonses be issued. The Court therefore extends the time to serve Defendants with

the complaint until 90 days after the date that summonses are issued. If the complaint is not served

on Defendants within that time, Plaintiff should request an extension of time for service. See

Meilleur v. Strong, 682 F.3d 56, 63 (2d Cir. 2012) (holding that it is the plaintiff’s responsibility to

request an extension of time for service).

        To allow Plaintiff to effect service of the complaint on the defendants through the U.S.

Marshals Service, the Clerk of Court is instructed to fill out U.S. Marshals Service Process Receipt

and Return forms (“USM-285 forms”) for Defendants. The Clerk of Court is further instructed to

issue summonses for the defendants and deliver to the Marshals Service all the paperwork

necessary for the Marshals Service to effect upon Defendants.

        Plaintiff must notify the Court in writing if his address changes, and the Court may dismiss

the action if Plaintiff fails to do so.

                                           CONCLUSION

        The Court directs the Clerk of Court to mail a copy of this order to Plaintiff, together with

an information package.

                                                    2
       The Court denies Plaintiff’s application for the Court to request pro bono counsel without

prejudice to Plaintiff’s filing another such application at a later date.    The Clerk of Court is

respectfully directed to terminate the motion pending at docket number three (3).

       The Court also directs the Clerk of Court to: (1) issue summonses for the defendants,

(2) complete USM-285 forms with the service addresses for the defendants, and (3) deliver all

documents necessary to effect service of summonses and the complaint on the defendants to the

U.S. Marshals Service.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would not

be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf. Coppedge

v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates good faith

when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    May 24, 2021
           New York, New York

                                                              RONNIE ABRAMS
                                                           United States District Judge




                                                 3
        DEFENDANTS AND SERVICE ADDRESSES


C&C Apartment Management
1735 Park Avenue, Suite 300
New York, New York 10035

Luis Torress, Superintendent
1735 Park Avenue, Suite 300
New York, New York 10035

George Brenton, Assistant Superintendent
1735 Park Avenue, Suite 300
New York, New York 10035

Septimus Bailey
1735 Park Avenue, Suite 300
New York, New York 10035

Ivo Kellog, Property Manager
15 Dunham Place
Brooklyn, New York 11249
